                                                                  Eastern District of Kentucky
                      UNITED STATES DISTRICT COURT                      FILED
                     EASTERN DISTRICT OF KENTUCKY
                     NORTHERN DIVISION at ASHLAND
                                                                       FEB 12 2020
                                                                          AT ASHLAND
 SEAN LAMONT DUDLEY,                       )                           ROBERT R. CARR
                                                                   CLERK U.S, DISTRICT COURT
                                           )
       Plaintiff,                          )        Civil No. 0:19-039-HRW
                                           )
 V.                                        )
                                           )
 J.C. STREEV AL, ET AL.,                   )      MEMORANDUM OPINION
                                           )          AND ORDER
       Defendants.                         )

                                *** *** *** ***
      Sean Lamont Dudley is an inmate at the Federal Correctional Institution (FCI)

in Ashland, Kentucky. Proceeding without a lawyer, Dudley filed a civil rights

complaint with this Court alleging that several prison officials displayed a deliberate

indifference to his serious medical needs and were also responsible for injuries he

sustained as a result of his assignment to a top bunk. [D. E. Nos. 12, 11, and 14].

Dudley claimed that each of the defendants violated his Eighth Amendment right

not to have cruel and unusual punishment inflicted upon him, and he stated that he

was seeking money damages. [D. E. No. 12 at 4, 8].

      The defendants have now filed a motion to dismiss Dudley's complaint or, in

the alternative, a motion for summary judgment [D. E. No. 25], Dudley has filed his

response [D. E. No. 33], and the defendants have filed their reply [D. E. No. 38].

Thus, this matter is ripe for a decision from this Court. For the reasons set forth

below, the Court will grant the defendants' dispositive motion.
                                         1
                                            I.

       As an initial matter, Dudley's factual allegations are rather difficult to follow.

That is because his completed, Court-approved complaint form contains overlapping

allegations that are typed in very small, single-spaced font using all capital letters.

[See D. E. No . 12 at 2-3]. Dudley also added multiple documents to his complaint

[see D. E. Nos. 11, 14], and each of his submissions contain superfluous details.

Thus, Dudley's allegations are hard to track. That said, Dudley is afforded latitude

as a pro se litigant, and, as a result, the Court has tried to identify and accurately

characterize those factual allegations that relate to the legal claims he appears to assert.

       Dudley indicates that he has had a long history of back problems and was

diagnosed with scoliosis several years ago. [See D. E. No. 12 at 2-3; No. 12-1 at 5].

Dudley alleges that, due to his condition, he has received numerous accommodations

over the years, including a back brace, soft shoes, heel cups, extra pillows, special

mattresses, and a "lower bunk profile." [See D. E. No. 12 at 2-3; No. 11 at 3-4].

       That said, Dudley suggests that, since 2016, officials at the FCI in Ashland

have provided him with legally inadequate medical care. [See D. E. No. 12 at 2-3].

Indeed, Dudley says that he has " suffered in pain daily for now more than three years

because of the treatment being delayed and the deliberate indifference against me."

[Id. at 3].



                                             2
      Dudley begins by alleging that, in July of 2016, after the Bureau of Prisons

transferred him to the FCI in Ashland, Dr. Kenneth Gomez improperly removed him

"from the orthopedic and rheumatologic chronic care clinic" and "stripped [him] of

the back brace and lower bunk profile [previously] granted to [him]." [Id. at 2].

Dudley alleges that Dr. Gomez made these decisions without personally examining

him, in violation of prison policies. [See id.]. Dudley suggests that these actions

amounted to a deliberate indifference to his serious medical needs. [See id. at 2-3].

      Dudley also alleges that Physician Assistant (PA) Terri Boyd, Dr. Francisco

Rios, and Health Services Administrator (HSA) Brian Baier provided him with

legally inadequate medical care.     [See id.]. Specifically, Dudley suggests these

defendants agreed that he had no need for the treatments and accommodations at

issue, such as the lower bunk assignment, and informed prison officials accordingly.

[See id.; see also D. E. No. 11 at 3]. Dudley claims that these decisions were

erroneous and, as a result, he suffered in pain and was placed at risk because he was

forced to use an upper bunk. [See D. E. No. 12 at 3].

      In addition to these allegations related to his medical care, Dudley separately

alleges that he could not easily access the upper bunk in the different rooms to which

he was assigned because lockers blocked his ability to "properly" use the ladders in

the rooms. [See id.]. Dudley further alleges that he was forced to use a stool, which

specifically indicated that it was not for standing, as well as the lockers in order to

                                          3
access the upper bunks.          [See id.].     Dudley blames Warden J.C. Streeval,

Environmental and Safety Compliance Administrator Michael Carley, and Unit

Manager Michael Lester for this condition, repeatedly alleging that these defendants

"failed to perceive[ ] a risk of injury" to him "by refusing to recognize that the

ladders ... could not be properly used because the lockers impeded the ability to

properly use them." [Id.]. Ultimately, Dudley alleges that these defendants' refusal

to fix this situation resulted in him being injured on January 12, 2017, "when he [fell

off] the stool [while] getting off the upper bunk." [D. E. No. 11 at 5; see also D. E.

No. 12 at 3].

       Dudley claims that each of the named defendants violated his rights under the

Eighth Amendment to the United States Constitution.               [See D. E. No. 12 at 4].

As best as the Court can tell, Dudley is claiming that Dr. Gomez, PA Boyd, Dr. Rios,

and HSA Baier were deliberately indifferent to his serious medical needs in violation

of the Eighth Amendment. [See id. at 4]. Dudley also appears to be claiming that

Warden Streeval, Administrator Carley, and Unit Manger Lester ran afoul of his

Eighth Amendment rights because they "failed to perceive[ ] a risk of injury" to him

with respect to the placement of the ladders and, thus, were responsible for a

dangerous condition of confinement. [See id. at 2-4]. 1 Dudley brings his claims


1
  Dudley has not clearly asserted any other legal claims in his complaint. For example, Dudley
does not appear to put forth a Federal Tort Claims Act (FTCA) claim against the United States;
after all, Dudley does not list the United States as a defendant, and he has not cited the FTCA.
                                               4
pursuant to the doctrine announced in Bivens v. Six Unknown Federal Narcotics

Agents, 403 U. S. 388 (1971), and he seeks $2,000,000 in damages. [See id. at 8].

       The defendants recently filed a motion to dismiss Dudley's complaint or, in

the alternative, a motion for summary judgment. [D. E. No. 25]. The defendants

put forth numerous arguments in support of their motion, and they attach extensive

documentary evidence in support. [See D. E. Nos . 25-1 through 25-8]. Dudley then

filed a response in opposition to the defendants' motion [D. E. No. 33], and the

defendants filed a reply brief [D. E. No. 38]. Thus, this matter is ripe for a decision

from this Court.

                                                 II.

       As an initial matter, the Court will treat the defendants' motion as one for

summary judgment because they have attached and relied upon documents and

declarations extrinsic to the pleadings. See Fed. R. Civ. P. 12(d); Wysocki v. Int '/

Bus. Mach. Corp., 607 F.3d 1102, 1104 (6th Cir. 2010). Ultimately, the Court will

grant the defendants' motion because Dudley ' s Eighth Amendment claims are

unavailing.




[See D. E. No . 12 at 4]. Dudley also does not appear to be asserting any state law tort claims against
any of the defendants. [See id. (only citing the Eighth Amendment as the basis for his claims)] .
Thus, as the Court indicated in its screening Order, this action is limited to Dudley's Eighth
Amendment claims discussed above.

                                                  5
                A. Eighth Amendment Deliberate Indifference Claims
              Against Dr. Gomez, PA Boyd, Dr. Rios, and HSA Baier

      Dudley's deliberate indifference claims against Dr. Gomez, PA Boyd, Dr.

Rios, and HSA Baier are without merit. To be sure, under certain circumstances, a

prisoner can establish an Eighth Amendment violation if he is provided legally

inadequate medical care. However, a claim for denial of adequate medical care has

two components: one objective and one subjective. Johnson v. Karnes, 398 F.3d

868, 874 (6th Cir. 2005). To satisfy the objective component, the plaintiff must

allege a sufficiently serious medical need. Id. To satisfy the subjective component,

the plaintiff must allege facts which "show that the official being sued subjectively

perceived facts from which to infer substantial risk to the prisoner, that he did in fact

draw the inference, and that he then disregarded that risk." Id. (quoting Comstock

v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001)). Here, even construing all of the

evidence in the light most favorable to Dudley and assuming he suffers from a

sufficiently serious medical need, he has nevertheless failed to establish that any of

the four named defendants "subjectively perceived a risk of harm and then disregarded

it." Comstock, 273 F.3d at 703.

      With respect to Dr. Gomez, PA Boyd, and Dr. Rios, the evidence shows that

each of these defendants were extensively involved in caring for Dudley. Indeed,

taken together, these defendants reviewed Dudley's medical records, including his


                                            6
intake screening and laboratory results; examined him on numerous occas10ns;

ordered him new medications; renewed his existing medications; prescribed physical

therapy; ordered him x-rays and reviewed the results; administered several injections;

gave him instructions for using ice and heat; directed him to perform stretching

exercises; and set up multiple orthopedic appointments. [See D. E. No. 25 at 12-24

(citing numerous attached exhibits, including D. E. No. 25-1 through No. 25-8)].

These were just some of the ways the defendants provided Dudley with medical care.

[SeeD. E. Nos. 25-6, 25-7, and25 -8 (includinghundredsofpages of medical records)].

In light of this extensive evidence, Dr. Gomez, PA Boyd, and Dr. Rios clearly did

not display a deliberate indifference to Dudley's medical needs.

      Dudley nevertheless insists that Dr. Gomez's initial decision, in July of 2016,

to remove him "from the orthopedic and rheumatologic chronic care clinic" and

"strip[] [him] of the back brace and lower bunk profile [previously] granted to [him],"

without personally examining him, constituted cruel and unusual punishment.

[D. E. No. 12 at 2]. The evidence, however, shows that when Dudley first arrived

at FCI Ashland, a registered nurse conducted an initial health screening, co-signed

by PA Boyd, in which Dudley denied that he used prosthetic devices/equipment, did

not have any active restrictions, and did not express active symptoms or back pain.

[See D. E. No. 25-6 at 2, 152-57; D. E. No. 25-7 at 1-2]. Dr. Gomez then reviewed

Dudley's medical record and intake screening and noted that, while he was on

                                           7
"Endo/Lipid" and "Ortho/Rheuma" clinics, he was not taking medications for his

chronic conditions and did not have any active restrictions. Based on this information,

Dr. Gomez made the clinical decision to remove Dudley from the chronic care

clinics and, instead, have him follow up through the sick-call process, as needed.

[See D. E. No. 25-6 at 3, 151]. As a result, Dudley was issued a medical duty status

(MDS) with no restrictions. [See D. E. No. 25-6 at 3]. Dr. Gomez and his colleagues

then continued to provide Dudley with medical care. [See D. E. No. 25-6 at 3-6].

While Dudley takes exception to Dr. Gomez's medical judgment and decisions

regarding the proper course of treatment, this simply does not give rise to a

constitutional claim for deliberate indifference. See Roller v. Dankwa, No. 17-6201,

2018WL5018507, *2 (6th Cir. June 21, 2018) (recognizing that courts are generally

reluctant to second guess medical judgments and that disagreements over the proper

course of medical treatment do not constitute cruel and unusual punishment).

      Still, Dudley claims at different points in his complaint that the defendants'

actions were "mislead[ing]," and involved "lies," an "intent to deceive," and

"turning a blind eye" to his medical history. [See D. E. No. 12 at 2-3; No. 11 at 3].

Dudley, however, does not clearly point to evidence to support these assertions and,

in fact, the evidence in the record demonstrates that Dr. Gomez, PA Boyd, and Dr.

Rios provided him with medical care on numerous occasions. Ultimately, the United

States Court of Appeals for the Sixth Circuit has made it clear that, where a prisoner

                                           8
has received medical attention and the dispute is over the adequacy of the treatment

he received, such claims are not cognizable under the Eighth Amendment. See

Graham ex rel. Estate of Graham v. Cty. Of Washtenaw, 358 F.3d 377, 385 (6th Cir.

2004) (citing Westlake v. Lucas, 537 F.2d 857, 860 n. 5 (6th Cir. 1976)). Thus,

Dudley ' s claims that Dr. Gomez, PA Boyd, and Dr. Rios acted with deliberate

indifference to his medical needs are baseless.

      Finally, Dudley lists HSA Baier as a defendant and suggests that he too

displayed a deliberate indifference to Dudley's medical needs and lied about his need

for certain accommodations. [See D. E. No. 12 at 2, 3]. However, the evidence in

the record demonstrates that HSA Baier holds an administrative position and, thus,

was not personally involved in making decisions regarding Dudley's medical care.

[See D. E. No. 25-4 at 1-3]. Instead, HSA Baier merely followed the medical

recommendations put forth by the primary care providers and did not override their

plan of care and treatment decisions. [See id. at 2]. Since Dudley has not clearly

identified any evidence to undercut these facts, his Eighth Amendment claim against

HSA Baier is also without merit.

             B. Eighth Amendment Conditions-of-Confinement Claims
    Against Warden Streeval, Administrator Carley, and Unit Manager Lester

      Dudley's Eighth Amendment conditions-of-confinement claims against

Warden Streeval, Administrator Carley, and Unit Manager Lester-related to his


                                          9
alleged inability to easily access the upper bunk in the different rooms to which he

was assigned-are also unavailing.

      As an initial matter, it appears that Dudley has failed to state an Eighth

Amendment claim against any of the three named defendants. As this Court has

pointed out, "an Eighth Amendment claim is stated where a prisoner is denied some

element of civilized human existence due to deliberate indifference or wantonness."

Belt v. Northeast Regional Health Services Administrator, No. 0: l 8-cv-095-HRW,

2019 WL 1903399, at *10 (E.D. Ky. Apr. 29, 2019). In other words, an inmate must

allege that a prison official: (1) was actually aware of a substantial risk that the

plaintiff would suffer serious harm; and (2) knowingly disregarded that risk. See id.

(citingFarmerv. Brennan, 511 U.S. 825,832 (1994)).

      Here, it does not appear that Dudley has alleged enough facts to state such a

claim. To be sure, at one point in Dudley's complaint, he characterizes his alleged

inability to easily access the upper bunks as "smack[ing] of deliberate indifference."

[D. E. No. 12 at 3]. However, throughout his complaint, Dudley merely alleges that

the defendants "failed to perceive[ ] a risk of injury" to him "by refusing to recognize

that the ladders . . . could not be properly used because the lockers impeded the

ability to properly use them." [D. E. No. 12 at 3 (emphasis added)]. Dudley then

explains that the defendants' "refusal to fix[ ] the ladders" involved their alleged

failure to move the ladders "by 7 inches" so they would be placed "in a position

                                           10
where the lockers would not block the proper usage thereof." [Id. (emphasis added)].

Dudley then once again says the defendants "failed to perceive[ ] a risk of injury" to

him, and he alleges that he was injured on January 12, 2017. [Id.]. Ultimately,

Dudley's allegations may have stated a viable claim for negligence under the FTCA

or state law. However, he does not appear to be alleging the kind of facts needed to

state an Eighth Amendment claim of cruel and unusual punishment.

       That said, even if Dudley has stated Eighth Amendment conditions-of-

confinement claims against Warden Streeval, Administrator Carley, and Unit

Manager Lester, those claims are barred by the applicable statute of limitations.

Although Congress has not formally articulated a statute of limitations period for

Bivens claims, federal courts apply the most analogous statute of limitations from

the state where the events occurred. Wilson v. Garcia, 471 U.S. 261, 268-71 (1985).

The conduct giving rise to Dudley's Eighth Amendment conditions-of-confinement

claims occurred in Kentucky, at FCI Ashland. Thus, Kentucky's one-year statute of

limitations for personal injury claims applies. See Ky. Rev. Stat. § 413.140(l)(a);

Mitchell v. Chapman, 343 F .3d 811, 825 (6th Cir. 2003) ("Bivens claims have a one-

year statute of limitations under Kentucky law."). Dudley, therefore, was required

to bring his Bivens claims within one year of becoming aware of the injury forming

the basis for his claims. Estate ofAbdullah ex rel. Carswell v. Arena, 601 F. App'x

389, 393-94 (6th Cir. 2015).

                                          11
         In this case, Dudley pursues claims related to the injuries he allegedly

sustained in January of 2017. [See D. E. No. 12 at 3]. However, Dudley did not file

this Bivens action until May of 2019. [See D. E. No. 1]. To be sure, the one-year

limitations period would have been tolled while Dudley exhausted his administrative

remedies under the Bureau of Prison's Inmate Grievance Program. See Brown v.

Morgan, 209 F.3d 595,596 (6th Cir. 2000). But, as both parties' submissions indicate,

Dudley did not even begin that exhaustion process until at least June of 2018, well

after the statute oflimitations had already run. [See D. E. No. 12 at 4; D. E. No. 25 at

4-5]. In short, Dudley's Eighth Amendment conditions-of-confinement claims are

simply untimely. 2

                                               III.

         In light of the foregoing analysis, it is hereby ORDERED as follows:

         1. The defendants' dispositive motion [D. E. No. 25] is GRANTED.

         2. Dudley's Eighth Amendment claims against the named defendants are

             DISMISSED WITH PREJUDICE.


2
    It also appears that Dudley ' s Eighth Amendment conditions-of-confinement claims may not be
cognizable under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S . 388 (1971). That is
because the Supreme Court recently made it clear that federal courts should refrain from extending
Bivens outside of the three specific contexts in which it has already been applied, absent the
presence of special factors. See Ziglar v. Abbasi, 137 S. Ct. 1843, 1860 (2017). Given the Ziglar
decision, courts have refused to extend a damages remedy under Bivens to new claims. See, e. g. ,
Hanson v. United States, No. 18-cv-017-DLB, 2018 WL 5046067, at *1 (E.D. Ky. Oct. 17, 2018).
Thus, even if Dudley had alleged enough facts to state viable Eighth Amendment conditions-of-
confinement claims, and those claims were timely, it appears that those claims may still be
unavailing in light of Ziglar, though the Court need not resolve that issue at this time.
                                                12
3. In light of this Memorandum Opinion and Order, al 1other pending motions

   are DENIED as moot.

4. This action is DISMISSED and STRICKEN from the Court's docket.

5. The Court will enter a corresponding Judgment.

This ~       of February, 2020.



                                                    Signed By:
                                                    Henry R. Wllholt,.J.L
                                                    United State• Di~trict Judge




                                  13
